Exhibit GLOBAL GOLD CORPORATION GUARANTEE THIS GUARANTEE, made this 25th day of February, 2010, by GLOBAL GOLD CORPORATION, a Delaware USA corporationwith its principal offices at 45 East Putnam Avenue, Greenwich, Connecticut, USA(hereinafter called the “Guarantor”), in favor ofINDUSTRIAL MINERALS SA, c/o Lenz & Staehelin, Rte de Chêne 30, 1208 Genève, Switzerland(hereinafter called “Obligor”). W I T N E S S E T H : 1.Guarantee of Obligations.Guarantor hereby guarantees to Obligor the complete and punctual payment or performance of each and every indebtedness and obligation (collectively, the “Obligations”), now existing or arising at any time hereafter, of Obligee to Obligor between Obligor and MEGO GOLD, LLC, registered offices at Suite #2, 2A Tamanian Street,Yerevan, Armenia, 0009 (hereinafter called “Obligee”) arising out of or relating directly or indirectly to the “Gold Concentrate Supply Contract” dated as of February 25th 2010and the related “Security Agreement”dated as of
